         Case 1:10-cr-00948-PKC Document 46
                                         45 Filed 05/22/19
                                                  05/21/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    May 21, 2019

BY ECF & ELECTRONIC MAIL                                     Application granted.
The Honorable P. Kevin Castel                                SO ORDERED.
United States District Judge
Southern District of New York
                                                             Dated: 5/22/2019
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re: United States v. Suzanne Seggerman, 10 Cr. 948 (PKC)

Dear Judge Castel:

      [ We write to respectfully request that the Court unseal the Government’s sentencing letter
dated August 28, 2014, which was previously filed in this case at that time in anticipation of
Suzanne Seggerman’s original sentencing date, which was September 9, 2014. ]At that time, the
Government requested that the letter be filed under seal because Seggerman’s cooperation was
ongoing, and related in part to individuals who had not been charged at that time. Judge Duffy,
who presided over this case at that time, granted the Government’s request.

       Seggerman is scheduled to be sentenced on June 26, 2019 at 11:00 a.m.

       Thank you for your consideration of this matter.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                         by:_s/Andrew S. Dember____________________
                                            Andrew S. Dember/Christopher DiMase/
                                            Dina McLeod
                                            Assistant United States Attorneys
                                            (212) 637-2563/2433/1040


cc: Russell M. Gioiella, Esq. (By ECF)
